Exhibit 10.1

 

SEPARATION AGREEMENT AND FULL RELEASE OF ALL CLAIMS

 

THIS SEPARATION AGREEMENT AND FULL RELEASE OF ALL CLAIMS (hereinafter the
“Agreement”) is entered into as of this 17th day of June, 2004 by and between
NEOPHARM, INC. (the “Company”) and JAMES M. HUSSEY (“Executive”).

 

WITNESSETH

 

A.                                   The Company and Executive are parties to
that certain Employment Agreement (the “Employment Agreement”) dated as of
March 16, 1998.

 

B.                                     Executive has resigned as an officer and
director of the Company and from all related offices and positions with
affiliates of the Company, as set forth in the letter of resignation attached
hereto as Exhibit A for reference.

 

C.                                     Executive and the Company are terminating
their employment relationship effective on the date of this Agreement, and
desire to settle fully and finally all issues between them that may arise out of
or relate to Executive’s employment with the Company and all other claims the
Company or Executive have or may have against each other through the date of
this Agreement.

 

NOW, THEREFORE, in consideration of the recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties to this
Agreement hereby agree, promise and covenant as to each of the following:

 


1.                                       CAPACITY TO EXECUTE.


 

Each of the parties represents and warrants that he or it is legally viable and
competent to enter into this Agreement, is relying on independent judgment and
has not been influenced, pressured or coerced to any extent whatsoever in making
this Agreement by any representations or statements made by the Company and/or
any person or persons representing the Company, and that the individuals
executing this Agreement on his or its behalf are authorized to do so. Each of
the parties further represents and warrants that he or it has not sold,
assigned, transferred, conveyed or otherwise disposed of all or any part of the
claims released hereunder, whether known or unknown.

 


2.                                       SPECIFIC CONSIDERATION PROVIDED TO
EXECUTIVE.


 

In exchange for the covenants of Executive hereunder, the future consulting
services to be provided by Executive, and other good and valuable consideration
the receipt of which is hereby acknowledged, and notwithstanding any provisions
to the contrary contained in the Employment Agreement, which provisions shall be
considered to be null and void, Executive shall receive the following
consideration from the Company:

 


(A)                                  THE COMPANY SHALL: (I) PROVIDE EXECUTIVE
WITH SALARY CONTINUANCE, SUBJECT TO SECTIONS 2(C) AND 4 BELOW, FOR TWELVE (12)
MONTHS BASED UPON HIS CURRENT BASE SALARY (THE “SALARY CONTINUANCE”), PLUS (II)
AN AMOUNT EQUAL TO 50% OF EXECUTIVE’S TARGET MILESTONE BONUS AS ESTABLISHED BY
THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS (THE “BONUS PAYMENT”) FOR
2004, PAYABLE AT SUCH TIME AS THE COMPANY MAKES PAYMENT TO ITS OTHER EMPLOYEES
OF BONUS PAYMENTS FROM 2004, BUT ONLY IF AT SUCH TIME THE COMPANY’S PAYMENT
OBLIGATIONS UNDER THIS AGREEMENT HAVE NOT BEEN TERMINATED, PLUS (III) SUBJECT TO
SECTIONS 2(B), 2(C) AND 4 BELOW, FOR TWELVE (12) MONTHS FROM THE DATE OF THIS
AGREEMENT, EITHER CONTINUE TO PROVIDE EXECUTIVE WITH COVERAGE UNDER THE
COMPANY’S MEDICAL INSURANCE PLAN (“MEDICAL INSURANCE”) OR, IN THE EVENT
EXECUTIVE SHALL NOT BE ELIGIBLE FOR SUCH COVERAGE, PAY THE COST OF COBRA
COVERAGE FOR EXECUTIVE WHICH SHALL BE SUBSTANTIALLY EQUIVALENT TO THE MEDICAL
INSURANCE, PLUS (IV) PAY EXECUTIVE FOR ANY UNUSED VACATION TIME REMAINING
AVAILABLE TO HIM IN 2004, ON THE BASIS OF HIS CORRECT BASE SALARY, PLUS (V)
SUBJECT TO SECTION 3(B), ALL OF EXECUTIVE’S PREVIOUSLY ISSUED, BUT CURRENTLY
UNVESTED OPTIONS GRANTED PURSUANT TO THE COMPANY’S STOCK OPTION PLANS, SHALL
CONTINUE TO VEST IN ACCORDANCE WITH THEIR CURRENT VESTING SCHEDULES.


 


(B)                                 THE BENEFITS SET FORTH IN SECTION 2(A)(III)
ABOVE, WHICH PROVIDE FOR TWELVE (12) MONTHS OF MEDICAL INSURANCE OR,
ALTERNATIVELY, COBRA COVERAGE FOR EXECUTIVE SHALL, IN ADDITION, INCLUDE SUCH
BENEFITS FOR THOSE OF EXECUTIVE’S DEPENDENTS WHO ARE CURRENTLY INCLUDED IN
EXECUTIVE’S MEDICAL INSURANCE COVERAGE AND WHICH WOULD BE SUBJECT TO COBRA TO
THE EXTENT SUCH BENEFITS OTHERWISE ARE IN EFFECT FOR EXECUTIVE UNDER THE


 

--------------------------------------------------------------------------------



 


EMPLOYMENT AGREEMENT, UNDERSTANDING, HOWEVER, THAT EXECUTIVE IS RESPONSIBLE FOR
COMPLYING WITH ALL TERMS AND CONDITIONS OF ANY SUCH INSURANCE PLAN.


 


(C)                                  THE SALARY CONTINUANCE PROVIDED IN
SECTION 2(A)(I) AND MEDICAL INSURANCE OR COBRA PAYMENTS PROVIDED IN
SECTION 2(A)(III) SHALL CONTINUE ONLY UNTIL SUCH TIME AS EXECUTIVE SHALL HAVE
ACCEPTED ANOTHER FULL-TIME POSITION OR UNTIL THE FIRST DATE THAT EXECUTIVE
PROVIDES CONSULTING OR OTHER SERVICES TO ANY PHARMACEUTICAL OR BIOTECHNOLOGY
ENTITY.  IN ADDITION, IN THE EVENT THAT EXECUTIVE SHALL PERFORM CONSULTING OR
OTHER SERVICES FOR ANY THIRD PARTY, OTHER THAN A PHARMACEUTICAL OR BIOTECHNOLOGY
ENTITY, FOR WHICH HE SHALL RECEIVE COMPENSATION DURING THE PERIOD HE IS
RECEIVING THE SALARY CONTINUANCE, ALL SUCH COMPENSATION SHALL BE REPORTED TO THE
COMPANY AND SHALL BE OFFSET AGAINST ANY REMAINING SALARY CONTINUANCE PAYMENTS. 
FAILURE OF EXECUTIVE TO PROMPTLY REPORT THE RECEIPT OF ANY COMPENSATION FROM A
THIRD PARTY OR THE ACCEPTANCE OF A NEW POSITION, OR THE RENDERING OF CONSULTING
OR OTHER SERVICES TO ANY PHARMACEUTICAL/BIOTECHNOLOGY ENTITY, SHALL ENTITLE THE
COMPANY TO TERMINATE ALL REMAINING SALARY CONTINUANCE, THE BONUS PAYMENT,
MEDICAL INSURANCE OR COBRA BENEFIT PAYMENTS AND TO SEEK RESTITUTION FOR ANY SUCH
PAYMENTS MADE TO EXECUTIVE SUBSEQUENT TO SUCH JOB ACCEPTANCE OR PERFORMANCE OF
SUCH PHARMACEUTICAL/BIOTECHNOLOGY SERVICES, OR OTHER COMPENSATION RECEIPT.


 


(D)                                 ANY SALARY CONTINUANCE PAYMENTS SHALL BE
MADE IN ACCORDANCE WITH THE USUAL PAYROLL PRACTICES WHICH WERE APPLICABLE PRIOR
TO TERMINATION.  EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN, ANY AND ALL
PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE NET OF ANY AND ALL APPLICABLE
FEDERAL, STATE AND LOCAL PAYROLL AND WITHHOLDING TAXES.


 


(E)                                  THE SEVERANCE OBLIGATIONS OF THE COMPANY
SET FORTH IN PARAGRAPHS 2(A), 2(B) AND 2(C) HEREIN SHALL CONSTITUTE THE TOTAL
PAYMENT AND SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT, WHICH REPRESENT PAYMENTS
AND OBLIGATIONS THAT EXECUTIVE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE FROM
THE COMPANY. ACCORDINGLY, EXECUTIVE UNDERSTANDS AND WARRANTS THAT NO AMOUNT
OTHER THAN AS SET FORTH IN THIS SECTION 2 (WHICH SUPERCEDES AND GOES BEYOND
POST-TERMINATION BENEFITS OTHERWISE AVAILABLE UNDER THE EMPLOYMENT AGREEMENT) IS
OR SHALL BE DUE OR CLAIMED TO BE DUE FROM THE COMPANY AND/OR FROM ANY OTHER
PERSON OR ENTITY RELEASED IN PARAGRAPH 5 BELOW WITH RESPECT TO ANY CLAIM OR
CLAIMS RELEASED IN SECTION 5 BELOW, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL
CLAIMS FOR ATTORNEYS’ FEES AND THE COSTS OF LITIGATION THAT HE MAY HAVE UNDER
ANY FEDERAL, STATE OR LOCAL LAW, COMMON LAW OR IN EQUITY; PROVIDED, HOWEVER,
THAT NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL CONTINUE TO INDEMNIFY
EXECUTIVE IN ACCORDANCE WITH THE COMPANY’S CERTIFICATE OF INCORPORATION AND
BY-LAWS AND DELAWARE LAW, INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OR
REIMBURSEMENT OF ATTORNEYS FEES.


 


3.                                       CONSULTING SERVICES.


 


(A)                                  EFFECTIVE WITH EXECUTIVE’S TERMINATION OF
EMPLOYMENT, AND CONTINUING UNTIL THE EARLIER OF TERMINATION OF THIS AGREEMENT OR
TWENTY-FOUR (24) MONTHS FROM THE DATE HEREOF (THE “CONSULTING TERM”),
EXECUTIVE’S STATUS SHALL CHANGE TO THAT OF A CONSULTANT TO, AND NOT AN EMPLOYEE
OF, THE COMPANY.  DURING THE CONSULTING TERM, EXECUTIVE WILL BE REASONABLY
AVAILABLE TO NEOPHARM PERSONNEL DURING NORMAL BUSINESS HOURS FOR CONSULTATION ON
MATTERS RELATING TO THE COMPANY’S BUSINESS OPERATIONS AND STRATEGIES, INCLUDING,
BUT NOT LIMITED TO, THE COMPANY’S DEVELOPMENT OF DRUGS AND NONDRUGS WHICH ARE
CURRENTLY BEING RESEARCHED AND DEVELOPED BY THE COMPANY; PROVIDED, HOWEVER, THAT
SUCH CONSULTATION SHALL NOT EXCEED TWENTY (20) HOURS PER WEEK.


 


(B)                                 WHILE SERVING AS A CONSULTANT TO THE
COMPANY, EXECUTIVE’S PREVIOUSLY GRANTED OPTIONS WILL CONTINUE TO VEST IN
ACCORDANCE WITH THE CURRENT VESTING SCHEDULE APPLICABLE TO SUCH OPTIONS AND
SHALL REMAIN EXERCISABLE UNTIL THE DATE THAT IS NINETY (90) DAYS AFTER THE
TERMINATION OF THE CONSULTING TERM.


 


4.                                       RESTRICTIVE COVENANTS FOR EXECUTIVE.


 


(A)                                  EXECUTIVE HEREBY COVENANTS AND AGREES WITH
THE COMPANY THAT, IN CONSIDERATION FOR THE PAYMENTS AND OTHER VALUABLE
CONSIDERATION TO BE PROVIDED TO EXECUTIVE UNDER THIS AGREEMENT, FOR A PERIOD
(THE “RESTRICTED PERIOD”) OF TWENTY-FOUR (24) MONTHS FROM THE DATE OF THIS
AGREEMENT, EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, WHICH CONSENT SHALL BE WITHIN THE SOLE AND EXCLUSIVE DISCRETION OF THE
COMPANY, EITHER DIRECTLY OR INDIRECTLY, ON HIS OWN ACCOUNT OR AS AN EXECUTIVE,
CONSULTANT, AGENT, PARTNER,

 

2

--------------------------------------------------------------------------------


 


 JOINT VENTURER, OWNER, OFFICER, DIRECTOR OR SHAREHOLDER OF ANY OTHER PERSON,
FIRM, CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY:


 


(I)                                     PERFORM SERVICES FOR ANY COMPETING
BUSINESS, AS HEREINAFTER DEFINED, INCLUDING SPECIFICALLY, BUT NOT LIMITED TO,
PARTICIPATING IN THE RESEARCH, DEVELOPMENT, SALE OR MARKETING OF DRUG OR
NON-DRUG PRODUCTS OR THE MANAGEMENT OF INDIVIDUALS INVOLVED IN THE RESEARCH,
DEVELOPMENT, SALE OR MARKETING OF DRUG OR NON-DRUG PRODUCTS.  FOR PURPOSES OF
THIS COVENANT, THE TERM “COMPETING BUSINESS” SHALL MEAN ANY ENTITY ENGAGED IN
THE RESEARCH, DEVELOPMENT, MARKETING OR SALE OF DRUG AND NONDRUG PRODUCTS WHICH
ARE OR WOULD BE COMPETITIVE IN THE FIELDS OF CANCER OR LIPOSOME TECHNOLOGY
WITH:  (1) THOSE PRODUCTS BEING MARKETED BY THE COMPANY AT THE TIME OF
EXECUTIVE’S TERMINATION; OR (2) THOSE PRODUCTS THAT EXECUTIVE WAS AWARE WERE
UNDER RESEARCH AND DEVELOPMENT BY THE COMPANY AND EXPECTED TO BE MARKETED WITHIN
FOUR YEARS OF EXECUTIVE’S TERMINATION.  THIS COVENANT SHALL APPLY ONLY WITHIN
THE “TERRITORY” WHICH IS DEFINED AS THE FIFTY STATES OF THE UNITED STATES. 
EXECUTIVE RECOGNIZES AND AGREES THAT IN HIS CAPACITY AS PRESIDENT AND CEO OF THE
COMPANY, HIS DUTIES EXTENDED THROUGHOUT THE ENTIRE SERVICE AREA OF THE COMPANY
WHICH INCLUDES, AT A MINIMUM, THE FIFTY STATES OF THE UNITED STATES AND THAT,
BECAUSE OF THE EXECUTIVE NATURE OF EXECUTIVE’S POSITION WITH THE COMPANY, IN
ORDER TO AFFORD THE COMPANY PROTECTION FROM UNFAIR COMPETITION BY THE EXECUTIVE
FOLLOWING HIS TERMINATION OF EMPLOYMENT, THIS COVENANT MUST EXTEND THROUGHOUT
THE STATED TERRITORY.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THIS COVENANT DOES
NOT PROHIBIT HIM FROM ENGAGING IN HIS ENTIRE TRADE OR BUSINESS BUT ONLY A VERY
LIMITED SEGMENT OF THE PHARMACEUTICALS INDUSTRY; OR


 


(II)                                  SOLICIT ANY CURRENT EMPLOYEE, SUPPLIER,
CUSTOMER, OR CLIENT OF THE COMPANY WITH WHOM EXECUTIVE DEALT, OR WITH WHOM
ANYONE IN EXECUTIVE’S DIRECT CHAIN OF COMMAND DEALT, ON BEHALF OF THE COMPANY
WITHIN THE YEAR PRECEDING EXECUTIVE’S TERMINATION OF EMPLOYMENT, FOR THE PURPOSE
OF RESEARCHING, DEVELOPING OR PURCHASING, SELLING OR MARKETING DRUG OR NON-DRUG
PRODUCTS, WHICH ARE OR WOULD BE COMPETITIVE IN THE FIELDS OF CANCER OR LIPOSOME
TECHNOLOGY WITH:  (1) THOSE PRODUCTS BEING MARKETED BY THE COMPANY AT THE TIME
OF EXECUTIVE’S TERMINATION; OR (2) THOSE PRODUCTS THAT EXECUTIVE WAS AWARE WERE
UNDER DEVELOPMENT BY THE COMPANY AND EXPECTED TO BE MARKETED WITHIN FOUR YEARS
OF EXECUTIVE’S TERMINATION;


 

Executive acknowledges and agrees that breach by Executive of the provisions of
this Section 4(a) shall entitle the Company, at its option, to terminate this
Agreement, including, but not limited to, termination of the remaining payments,
if any, to be made to Executive under Section 2 hereof.

 


(B)                                 EXECUTIVE ACKNOWLEDGES THAT ALL IDEAS,
INVENTIONS, TRADEMARKS, AND OTHER DEVELOPMENTS OR IMPROVEMENTS CONCEIVED OR
DEVELOPED BY THE EXECUTIVE, ALONE OR WITH OTHERS, DURING THE TERM OF HIS
EMPLOYMENT WITH THE COMPANY OR DURING THE RESTRICTED PERIOD, WHETHER OR NOT
DURING WORKING HOURS, THAT ARE WITHIN THE SCOPE OF THE COMPANY’S BUSINESS
OPERATIONS, OR THAT RELATE TO ANY COMPANY WORK OR PROJECTS, ARE CONCLUSIVELY
PRESUMED TO HAVE BEEN CREATED FOR OR ON BEHALF OF THE COMPANY AS PART OF THE
EXECUTIVE’S SERVICES TO THE COMPANY (“DEVELOPMENTS”).  SUCH DEVELOPMENTS ARE THE
EXCLUSIVE PROPERTY OF THE COMPANY WITHOUT THE PAYMENT OF CONSIDERATION
THEREFORE, AND THE EXECUTIVE HEREBY TRANSFERS, ASSIGNS AND CONVEYS ALL OF THE
EXECUTIVE’S RIGHT, TITLE AND INTEREST IN ANY SUCH DEVELOPMENTS TO THE COMPANY
AND AGREES TO EXECUTE AND DELIVER ANY DOCUMENTS THAT THE COMPANY DEEMS NECESSARY
TO EFFECT SUCH TRANSFER ON THE DEMAND OF THE COMPANY.  THE EXECUTIVE AGREES TO
ASSIST THE COMPANY, AT ITS EXPENSE, TO OBTAIN PATENTS ON ANY SUCH PATENTABLE
DEVELOPMENTS, AND AGREES TO EXECUTE ALL DOCUMENTS NECESSARY TO OBTAIN SUCH
PATENTS IN THE NAME OF THE COMPANY.  THIS AGREEMENT DOES NOT APPLY TO ANY
INVENTION FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY OR TRADE SECRET INFORMATION
OF THE COMPANY WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON THE EXECUTIVE’S OWN
TIME UNLESS:  (1) THE INVENTION RELATES (A) TO THE BUSINESS OF THE COMPANY OR
(B) TO THE COMPANY’S ACTUAL DEMONSTRATIVELY ANTICIPATED RESEARCH AND
DEVELOPMENT, OR (2) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY THE
EXECUTIVE FOR THE COMPANY.


 


(C)                                  EXECUTIVE RECOGNIZES AND UNDERSTANDS THAT
EXECUTIVE’S DUTIES AT THE COMPANY WHILE IN ITS EMPLOY OR DURING THE RESTRICTED
PERIOD, MAY HAVE INCLUDED, OR MAY INCLUDE, THE PREPARATION OF MATERIALS,
INCLUDING WRITTEN OR GRAPHIC MATERIALS AND OTHER DEVELOPMENTS, AND THAT ANY SUCH
MATERIALS CONCEIVED OR


 

3

--------------------------------------------------------------------------------


 


WRITTEN BY EXECUTIVE ARE DEEMED TO BE “WORK MADE FOR HIRE” AS DEFINED AND USED
IN THE FEDERAL COPYRIGHT ACT, 17 U.S.C. § 101.  IN THE EVENT OF PUBLICATION OF
SUCH MATERIALS, EXECUTIVE UNDERSTANDS THAT SINCE SUCH WORK IS “WORK MADE FOR
HIRE,” THE COMPANY SHALL SOLELY RETAIN AND OWN ALL RIGHTS IN SUCH MATERIALS,
INCLUDING ANY RIGHT OF COPYRIGHT.


 


5.                                       MUTUAL RELEASE OF CLAIMS.


 


(A)                                  IN CONSIDERATION OF THE PAYMENTS PROVIDED
FOR IN PARAGRAPH 2 ABOVE, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT, ADEQUACY, AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, EXECUTIVE
AND HIS HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS, RECEIVERS, ATTORNEYS,
SERVANTS, LEGAL REPRESENTATIVES, PREDECESSORS AND SUCCESSORS IN INTEREST,
REGARDLESS OF FORM, TRUSTEES IN BANKRUPTCY OR OTHERWISE, WARDS, AND ANY OTHER
REPRESENTATIVE OR ENTITY ACTING ON HIS OR THEIR BEHALF, PURSUANT TO, OR BY
VIRTUE OF THE RIGHTS OF ANY OF THEM, DO HEREBY NOW AND FOREVER UNCONDITIONALLY
RELEASE, DISCHARGE, ACQUIT AND HOLD HARMLESS THE COMPANY AND ANY PARENT,
SUBSIDIARY OR RELATED COMPANIES, AND ANY AND ALL OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADMINISTRATORS, ASSIGNS, RECEIVERS, ATTORNEYS, SERVANTS,
LEGAL REPRESENTATIVES, AFFILIATES, INSURERS, PREDECESSORS AND SUCCESSORS IN
INTEREST, REGARDLESS OF FORM, TRUSTEES IN BANKRUPTCY OR OTHERWISE, INSURANCE
BENEFIT PLANS, AND ANY OTHER REPRESENTATIVE OR ENTITY ACTING ON ITS OR THEIR
BEHALF (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ANY AND ALL CLAIMS, RIGHTS,
DEMANDS, ACTIONS, SUITS, DAMAGES, LOSSES, EXPENSES, LIABILITIES, INDEBTEDNESS,
AND CAUSES OF ACTION, OF WHATEVER KIND OR NATURE RELATED TO THE COMPANY THAT
EXISTED FROM THE BEGINNING OF TIME THROUGH THE DATE OF EXECUTION OF THIS
AGREEMENT, REGARDLESS OF WHETHER KNOWN OR UNKNOWN, AND REGARDLESS OF WHETHER
ASSERTED BY EXECUTIVE TO DATE, INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS FOR OR
RELATING TO ASSAULT, BATTERY, NEGLIGENCE, NEGLIGENT HIRING, NEGLIGENT RETENTION,
NEGLIGENT SUPERVISION, NEGLIGENT TRAINING, NEGLIGENT OR INTENTIONAL INFLICTION
OF EMOTIONAL DISTRESS, FALSE IMPRISONMENT, DEFAMATION (WHETHER LIBEL OR
SLANDER), PERSONAL INJURY, BODILY INJURY, BAD FAITH, PAIN AND SUFFERING, MEDICAL
EXPENSES, WAGE AND HOUR, LOST INCOME AND EARNINGS (INCLUDING, BUT NOT LIMITED
TO, BACK PAY, FRONT PAY AND ANY OTHER FORM OF PRESENT OR FUTURE INCOME, BENEFITS
AND/OR EARNINGS), EQUITABLE REINSTATEMENT, BREACH OF ANY EXPRESS OR IMPLIED
CONTRACT, BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, WORKERS’
COMPENSATION, WRONGFUL TERMINATION, WRONGFUL DEMOTION, WRONGFUL FAILURE TO
PROMOTE, WRONGFUL DEPRIVATION OF A CAREER OPPORTUNITY, DISCRIMINATION (INCLUDING
DISPARATE TREATMENT AND DISPARATE IMPACT), HOSTILE WORK ENVIRONMENT, QUID PRO
QUO SEXUAL HARASSMENT, RETALIATION, ANY REQUEST TO SUBMIT TO A DRUG OR POLYGRAPH
TEST, AND/OR WHISTLEBLOWING, WHETHER SAID CLAIM(S) ARE BROUGHT PURSUANT TO TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991,42 U.S.C.
§ 1981, THE EXECUTIVE RETIREMENT INCOME SECURITY ACT, THE EQUAL PAY ACT, THE
PREGNANCY DISCRIMINATION ACT, THE FAIR LABOR STANDARDS ACT, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, THE
FAMILY AND MEDICAL LEAVE ACT OR ANY OTHER CONSTITUTIONAL, FEDERAL, REGULATORY,
STATE OR LOCAL LAW, OR UNDER THE COMMON LAW OR IN EQUITY.


 


EXECUTIVE FURTHER UNDERSTANDS AND WARRANTS THAT THIS AGREEMENT SHALL OPERATE AS
A FULLY BINDING AND COMPLETE RESOLUTION OF ALL CLAIMS AS TO THE PARTIES TO THIS
AGREEMENT AND ALL PARTIES REPRESENTED BY OR CLAIMING THROUGH SUCH PARTIES, AND
THAT HE SHALL NOT BE ABLE TO SEEK ANY MONIES FOR ANY CLAIM RELATED TO THE
COMPANY, WHETHER KNOWN OR UNKNOWN, AGAINST ANY OF THE PERSONS OR ENTITIES
RELEASED HEREUNDER OTHER THAN AS PROVIDED IN PARAGRAPHS 2 AND 8 OF THIS
AGREEMENT.

 


(B)                                 THE COMPANY DOES HEREBY NOW AND FOREVER
UNCONDITIONALLY RELEASE, DISCHARGE, ACQUIT AND HOLD HARMLESS EXECUTIVE FROM ANY
AND ALL CLAIMS, RIGHTS, DEMANDS, ACTIONS, SUITS, DAMAGES, LOSSES, EXPENSES,
LIABILITIES, INDEBTEDNESS, AND CAUSES OF ACTIONS, OF WHATEVER KIND OR NATURE
THAT EXISTED FROM THE BEGINNING OF TIME THROUGH THE DATE OF EXECUTION OF THIS
AGREEMENT, REGARDLESS OF WHETHER KNOWN OR UNKNOWN, AND REGARDLESS OF WHETHER
ASSERTED BY THE COMPANY TO DATE, EXCEPT FOR ANY CRIMINAL ACTS OR FRAUDULENT ACTS
OR OMISSIONS OF EXECUTIVE.


 


6.                                       MUTUAL COVENANT NOT-TO-SUE.


 


(A)                                  EXECUTIVE COVENANTS AND AGREES NOT TO FILE
OR INITIATE A LAWSUIT AGAINST ANY OF THE RELEASED PARTIES IN REGARD TO ANY
CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, DAMAGES, LOSSES AND EXPENSES, ARISING
FROM ACTS OR OMISSIONS OF THE COMPANY OCCURRING ON OR BEFORE THE DATE OF
EXECUTION OF THIS AGREEMENT, AND EXECUTIVE WILL ASK NO OTHER PERSON OR ENTITY TO
INITIATE SUCH A LAWSUIT ON HIS BEHALF. IF EXECUTIVE BREACHES THIS COVENANT AND
AGREEMENT, EXECUTIVE MUST IMMEDIATELY REPAY AND REFUND TO THE COMPANY ALL
PAYMENTS HE


 

4

--------------------------------------------------------------------------------


 


RECEIVED PURSUANT TO PARAGRAPH 2 ABOVE, AND EXECUTIVE SHALL ALSO INDEMNIFY AND
HOLD HARMLESS THE COMPANY, ANY OF THE RELEASED PARTIES, AND ANY OF THEIR
OFFICERS, OWNERS, DIRECTORS, EXECUTIVES AND AGENTS FROM ANY AND ALL COSTS
INCURRED BY ANY AND ALL OF THEM, INCLUDING THEIR REASONABLE ATTORNEYS’ FEES, IN
DEFENDING AGAINST ANY SUCH LAWSUIT.


 


(B)                                 THE COMPANY COVENANTS AND AGREES NOT TO FILE
OR INITIATE A LAWSUIT AGAINST EXECUTIVE IN REGARD TO ANY CLAIMS, DEMANDS, CAUSES
OF ACTION, SUITS, DAMAGES, LOSSES AND EXPENSES, ARISING FROM ACTS OR OMISSIONS
(EXCEPT FOR ANY CRIMINAL ACT OR FRAUDULENT ACTS OR OMISSIONS) OF EXECUTIVE
OCCURRING ON OR BEFORE THE DATE OF EXECUTION OF THIS AGREEMENT, AND THE COMPANY
WILL ASK NO OTHER PERSON OR ENTITY TO INITIATE SUCH A LAWSUIT ON ITS BEHALF.


 


7.                                       NO PROCEEDINGS INITIATED.


 

Executive represents and warrants that neither he nor anyone acting on his
behalf has filed or initiated any charge or claim against the Company in any
administrative or judicial proceeding.

 


8.                                       COVENANTS OF THE PARTIES.


 


(A)                                  EXECUTIVE RATIFIES AND CONFIRMS THE
CONFIDENTIALITY PROVISIONS OF SECTION 9 OF THE EMPLOYMENT AGREEMENT AND
ACKNOWLEDGES THAT SUCH COVENANTS AND AGREEMENT SURVIVE THE TERMINATION OF
EMPLOYMENT OF EXECUTIVE WITH THE COMPANY AND REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR TERMS.


 


(B)                                 EXECUTIVE AGREES THAT HE SHALL NOT DISPARAGE
THE COMPANY OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES OR
ITS PRODUCTS OR PRODUCTS IN DEVELOPMENT, OR OTHERWISE SEEK TO REDUCE THE
GOODWILL OF THE COMPANY OR THE REPUTATION OF THE COMPANY OR ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES. THE COMPANY, ON BEHALF OF ITS
DIRECTORS AND EXECUTIVE OFFICERS, AGREES NOT TO DISPARAGE EXECUTIVE OR TO ACT IN
ANY WAY TO DIMINISH EXECUTIVE’S REPUTATION.


 


(C)                                  UPON EXECUTION OF THIS AGREEMENT, EXECUTIVE
SHALL DELIVER TO THE COMPANY POSSESSION OF ANY AND ALL PROPERTY OWNED OR LEASED
BY THE COMPANY WHICH MAY THEN BE IN EXECUTIVE’S POSSESSION OR UNDER HIS CONTROL,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUCH KEYS, CREDIT CARDS, AUTOMOBILES,
EQUIPMENT, SUPPLIES, BOOKS, RECORDS, FILES, COMPUTER EQUIPMENT, COMPUTER
SOFTWARE AND OTHER SUCH TANGIBLE AND INTANGIBLE PROPERTY OF ANY DESCRIPTION
WHATSOEVER.  IF, FOLLOWING THE DATE OF THIS AGREEMENT, EXECUTIVE SHALL RECEIVE
ANY MAIL, INCLUDING, BUT NOT LIMITED TO, ELECTRONIC MAIL, ADDRESSED TO THE
COMPANY OR TO THE EXECUTIVE AS AN OFFICER OF THE COMPANY, EXECUTIVE SHALL
IMMEDIATELY DELIVER, OR FORWARD, SUCH MAIL, UNOPENED, AND IN ITS ORIGINAL
ENVELOPE OR PACKAGE, TO THE COMPANY;


 


9.                                       NO VOLUNTARY ASSISTANCE.


 

Executive hereby covenants and agrees that, except under compulsion of law, he
will not voluntarily assist, support, or cooperate with, directly or indirectly,
any entity or person alleging or pursuing any claim, administrative charge, or
cause of action against the Company, including without limitation, by providing
testimony or other information, audio or video recordings, or documents.  If
compelled to testify, nothing contained herein shall in any way inhibit or
interfere with Executive providing completely truthful testimony or producing
documents.  In addition, and notwithstanding anything elsewhere appearing in
this Agreement, nothing herein shall prevent or hinder Executive’s full
cooperation with any investigation or other proceeding by any federal, state or
local governmental agency, including, but not limited to, the ongoing
investigation by the U.S. Securities and Exchange Commission.

 


10.                                 NO ADMISSION OF LIABILITY.


 

The parties agree and acknowledge that this Agreement is a full and complete
compromise of the matters released herein between the parties hereto; that
neither the releases nor the negotiations for this Agreement and the settlement
embodied herein, including all statements or communications made to date, shall
be considered admissions by them.

 


11.                                 CONFIDENTIALITY.


 


(A)                                  EXECUTIVE ACKNOWLEDGES THAT THE
INFORMATION, OBSERVATIONS AND DATA THAT HAS BEEN OR WILL BE OBTAINED BY HIM
DURING HIS INVOLVEMENT WITH THE COMPANY AS AN EMPLOYEE OR CONSULTANT CONCERNING
THE


 

5

--------------------------------------------------------------------------------


 


BUSINESS OR AFFAIRS OF THE COMPANY WHICH HAS NOT BEEN RELEASED PUBLICLY BY
AUTHORIZED REPRESENTATIVES OF THE COMPANY (“CONFIDENTIAL INFORMATION”) IS THE
PROPERTY OF THE COMPANY.  ACCORDINGLY, EXECUTIVE AGREES, ON BEHALF OF HIMSELF
AND ANY AFFILIATE, THAT HE WILL NOT DISCLOSE TO ANY PERSON NOT AUTHORIZED BY THE
COMPANY TO RECEIVE SUCH CONFIDENTIAL INFORMATION, OR USE FOR HIS OWN ACCOUNT,
ANY OF THE CONFIDENTIAL INFORMATION PREVIOUSLY OBTAINED DURING HIS EMPLOYMENT OR
WHICH IS HEREAFTER OBTAINED DURING THE CONSULTING TERM WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, UNLESS, AND TO THE EXTENT THAT, THE AFOREMENTIONED
MATTERS (I) ARE OR BECOME GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC
OTHERWISE THAN AS A DIRECT OR INDIRECT RESULT OF EXECUTIVE’S ACTS OR OMISSIONS
TO ACT IN THE PROTECTION OF SUCH CONFIDENTIAL INFORMATION OR (II) ARE DISCLOSED
TO EXECUTIVE BY A THIRD PARTY WHO, TO THE BEST KNOWLEDGE OF EXECUTIVE, IS NOT
THEREBY IN BREACH OF ANY DUTY TO THE COMPANY OR ANY OF ITS AFFILIATES.  FOR
PURPOSES OF THIS AGREEMENT, THE TERM “AFFILIATE” MEANS ANY PERSON, PARTNERSHIP,
CORPORATION OR BUSINESS ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON
CONTROL WITH THE COMPANY OR EXECUTIVE, AS THE CASE MAY BE.


 


(B)                                 EXECUTIVE ACKNOWLEDGES THAT THE CONFIDENTIAL
INFORMATION IS PROPRIETARY AND OF VALUE TO THE COMPANY AND, ACCORDINGLY,
EXECUTIVE WILL FOLLOW REASONABLE SECURITY PRACTICES WITH REGARD TO THE
PROTECTION AND NON-DISCLOSURE OF THE CONFIDENTIAL INFORMATION.  IF EXECUTIVE IS
REQUIRED TO DISCLOSE ANY CONFIDENTIAL INFORMATION IN ACCORDANCE WITH APPLICABLE
LAW, EXECUTIVE WILL, WHENEVER POSSIBLE, FIRST PROVIDE TO THE COMPANY A COPY OF
THE PROPOSED DISCLOSURE SO THAT THE COMPANY MAY HAVE A SUFFICIENT OPPORTUNITY TO
REVIEW AND COMMENT THEREON AND EXECUTIVE AGREES TO SEEK SUCH MAXIMUM
CONFIDENTIAL TREATMENT OF SUCH DISCLOSURE AS NEOPHARM REQUESTS OR AS MAY BE
PERMITTED BY APPLICABLE LAW.  EXECUTIVE’S OBLIGATIONS UNDER THIS ARTICLE WILL
SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


(C)                                  UPON COMPLETION OR EARLIER TERMINATION OF
THIS AGREEMENT, EXECUTIVE WILL PROMPTLY RETURN TO NEOPHARM ALL WRITTEN OR
ELECTRONIC CONFIDENTIAL INFORMATION, AS WELL AS ALL WRITTEN OR ELECTRONIC
MATERIAL WHICH INCORPORATES ANY CONFIDENTIAL INFORMATION.


 


12.                                 OWBPA RIGHTS.


 


(A)                                  EXECUTIVE IS ADVISED TO SEEK LEGAL COUNSEL
REGARDING THE TERMS OF THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE HAS EITHER
SOUGHT LEGAL COUNSEL OR HAS, NOTWITHSTANDING THE FOREGOING, CONSCIOUSLY DECIDED
NOT TO SEEK LEGAL COUNSEL REGARDING THE TERMS AND EFFECT OF THIS AGREEMENT.


 


(B)                                 EXECUTIVE ACKNOWLEDGES THAT THIS AGREEMENT
RELEASES ONLY THOSE CLAIMS WHICH EXIST AS OF THE DATE OF EXECUTIVE’S EXECUTION
OF THIS AGREEMENT.


 


(C)                                  EXECUTIVE ACKNOWLEDGES THAT HE MAY TAKE A
PERIOD OF TWENTY-ONE (21) DAYS FROM THE DATE OF RECEIPT OF THIS AGREEMENT
(JUNE 14, 2004) WITHIN WHICH TO CONSIDER AND SIGN THIS AGREEMENT.


 


(D)                                 EXECUTIVE ACKNOWLEDGES THAT HE WILL HAVE
SEVEN (7) DAYS FROM THE DATE OF SIGNING THIS AGREEMENT TO REVOKE THE AGREEMENT
IN WRITING IN ITS ENTIRETY (“REVOCATION PERIOD”). EXECUTIVE ACKNOWLEDGES THAT
THE AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION
PERIOD HAS EXPIRED AND THAT PENDING ACCEPTANCE OF THIS AGREEMENT BY EXECUTIVE,
AND OTHER THAN AS MAY BE PROVIDED FOR BY THE TERMS OF THE EMPLOYMENT AGREEMENT,
UPON TERMINATION OF EMPLOYMENT THE COMPANY SHALL NOT BE OBLIGATED TO MAKE ANY OF
THE PAYMENTS OR TO PROVIDE ANY OF THE BENEFITS TO BE PROVIDED TO EXECUTIVE UNDER
THIS AGREEMENT.  IN THE EVENT THE EXECUTIVE CHOOSES TO REVOKE THIS AGREEMENT,
WITHIN THE REVOCATION PERIOD, HE WILL:


 


(I)         REVOKE THE ENTIRE AGREEMENT IN A SIGNED WRITING, DELIVERED TO THE
FOLLOWING PERSON ON OR BEFORE THE SEVENTH (7TH) DAY AFTER HE EXECUTED THE
AGREEMENT:


 


NEOPHARM, INC.


C/O MR. RICK HANSON


14404 CHAMPION WOODS PLACE


LOUISVILLE, KY 40245

 


(II)                                  FORFEIT ALL SEVERANCE AND OTHER
CONSIDERATION FROM THE COMPANY THAT IS CONTEMPLATED BY THIS AGREEMENT; AND

6

--------------------------------------------------------------------------------


 


(III)                               RETURN THE FULL AMOUNT OF ANY CONSIDERATION
RECEIVED UNDER THIS AGREEMENT, IF ANY, TO THE COMPANY ALONG WITH THE SIGNED
WRITING.


 


(E)                                  THE EFFECTIVE DATE OF THIS AGREEMENT SHALL
BE THE EIGHTH (8TH) DAY AFTER THE DATE EXECUTIVE SIGNS THIS AGREEMENT, ASSUMING
THE EXECUTIVE HAS NOT REVOKED THE AGREEMENT IN WRITING WITHIN THE REVOCATION
PERIOD.


 


(F)                                    EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT THE
PAYMENTS AND THE OTHER CONSIDERATION THAT HE IS RECEIVING UNDER THIS AGREEMENT
CONSTITUTE MATERIAL CONSIDERATION FOR HIS EXECUTION OF THIS AGREEMENT, AND
REPRESENT VALUABLE CONSIDERATION TO WHICH HE WOULD NOT OTHERWISE BE ENTITLED.


 


13.                                 JURISDICTION/CHOICE OF FORUM.


 

The laws of the State of Illinois shall govern this Agreement, unless pre-empted
by any applicable federal law controlling the review of this Agreement. The
parties further stipulate and agree that any litigation regarding this Agreement
shall be brought in the state or federal courts for the Northern District of
Illinois and neither party will object to personal jurisdiction or venue in any
of these courts.

 


14.                                 ADVICE OF ATTORNEYS.


 

The parties acknowledge that they have fully read, understood and
unconditionally accepted this Agreement after consulting with their attorneys or
having the opportunity to consult with an attorney, and acknowledge that this
Agreement is mutual and binding upon all parties hereto regardless of the extent
of damages allegedly suffered by any of the parties hereto.

 


15.                                 COUNTERPARTS.


 

This Agreement may be signed in counterpart originals with the same force and
effect as if signed in a single original document.

 


16.                                 COOPERATION OF THE PARTIES.


 

The parties to this Agreement agree to cooperate fully and to execute any and
all supplementary documents and to take all additional actions that may be
necessary or appropriate to give full force and effect to the basic terms and
intent of this Agreement and the settlement embodied herein. Executive further
agrees to fully cooperate with the Company in any and all investigations,
inquiries or litigation whether in any judicial, administrative, or public,
quasi-public or private forum, in which the Company is involved, including, but
not limited to, the current investigation of the Company by the U.S. Securities
and Exchange Commission and the class action litigation involving the Company
which is currently pending in the federal court for the Northern District of
Illinois, whether or not Executive is a defendant in such investigations,
inquiries, proceedings or litigation. Executive shall provide truthful and
accurate testimony, background information, and other support and cooperation as
the Company may reasonably request. The Company will compensate Executive for
all travel expenses, attorney’s fees, and preparation expenses and lost wages
associated with pursuit of actions necessary to comply with this Section 16.

 


17.                                 MODIFICATION IN WRITING ONLY.


 

Neither this Agreement nor any provision of this Agreement may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.

 


18.                                 CONSTRUCTION OF THIS AGREEMENT.


 

The parties agree that they each have participated in the drafting of this
Agreement, and that, as a result, this Agreement shall not be construed in favor
of or against any party hereto.

 


19.                                 NO FALSE STATEMENTS OR MISREPRESENTATION.


 

The Company and Executive each hereby warrants and represents that they have not
made any false statements or misrepresentations in connection with this
Agreement.

 

7

--------------------------------------------------------------------------------


 


20.                                 HEADINGS AND CAPTIONS.


 

The headings and captions used in the Agreement are for convenience of reference
only, and shall in no way define, limit, expand, or otherwise affect the meaning
or construction of any provision of this Agreement.

 


21.                                 REMEDIES.


 

Executive agrees that money damages cannot adequately compensate the Company in
case of a breach or threatened breach of the covenants contained in Sections
4(a) or 11 and that, accordingly, the Company would be entitled to injunctive
relief upon such breach.  Executive understands that it is the Company’s intent
to have the covenants contained in Section 4(a) and 11 enforced to their fullest
extent.  Accordingly, Executive and the Company agree that, if any portion of
the restrictions contained in Section 4(a) or 11 are deemed unenforceable, the
court shall construe and enforce these covenants to the fullest extent permitted
by law.

 


22.                                 ENFORCEMENT COSTS.


 

If any legal action or other proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorney’s fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeal and other post-judgment proceedings), incurred in that action
or proceeding, in addition to any other relief to which such party or parties
may be entitled.  Attorney’s fees shall include, without limitation, paralegal
fees, investigative fees, administrative costs, sales and use taxes and all
other charges billed by the attorney to the prevailing party.

 


23.                                 NOTICES.


 

Any and all notices necessary or desirable to be served hereunder shall be in
writing and shall be

 


(A)                                  PERSONALLY DELIVERED, OR


 


(B)                                 SENT BY CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, OR GUARANTEED OVERNIGHT DELIVERY BY A NATIONALLY
RECOGNIZED EXPRESS DELIVERY COMPANY, IN EACH CASE ADDRESSED TO THE INTENDED
RECIPIENT AT THE ADDRESS SET FORTH BELOW.


 


(C)                                  FOR NOTICES SENT TO THE COMPANY:


 


NEOPHARM, INC.


150 FIELD DRIVE, SUITE 195


LAKE FOREST, IL 60045


 


TELEPHONE NO.:     (847) 295-8678


FACSIMILE NO.:       (847) 295-8854


 


(D)                                 FOR NOTICES SENT TO EXECUTIVE:


 


MR. JAMES M. HUSSEY


15 MULBERRY DRIVE


HAWTHORN WOODS, IL 60047

 

Either party hereto may amend the addresses for notices to such party hereunder
by delivery of a written notice thereof served upon the other party hereto as
provided herein.  Any notice sent by certified mail as provided above shall be
deemed delivered on the third (3rd) business day next following the postmark
date which it bears.

 


24.                                 BINDING AGREEMENT.


 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, jointly and severally, and the past, present and future heirs,
executors, administrators, agents, executors, servants, attorneys, affiliated
persons and entities, predecessors and successors in interest and assigns,
regardless of form, trustees in bankruptcy or otherwise, and any other
representative or entity acting on behalf of, pursuant to, or by virtue of the
rights of each.

 

8

--------------------------------------------------------------------------------


 


25.                                 NON-ASSIGNABILITY: ASSIGNMENT IN THE EVENT
OF ACQUISITION OR MERGER


 

This Agreement, and the benefits hereunder are not assignable or transferable by
Executive and the rights and obligations of the Company under this Agreement
will automatically be deemed to be assigned by the Company to any corporation or
entity acquiring all or substantially all of the assets or stock of the Company
or of any corporation or entity with or into which the Company may be merged or
consolidated; provided, however, that in the event of Executive’s death, the
Company shall make such payments as may then be due and owing to the Executive,
if any, to the Executive’s estate.

 


26.                                 ENTIRE AGREEMENT.


 

This Agreement contains the entire agreement of the parties concerning the
subject matter hereof, and is intended and shall be construed as an integrated
agreement. Each party understands, acknowledges and hereby represents and
warrants that this Agreement supersedes any and all prior or contemporaneous
understandings, agreements, representations and/or promises, whether oral or
written, which are not expressly set forth herein or expressly referred to in
this Agreement, and no understanding, agreement, representation, warranty,
promise or inducement has been made concerning the subject matter of this
Agreement other than as set forth in this Agreement, and that each party enters
into this Agreement without any reliance whatsoever upon any understanding,
agreement, representation, warranty or promise not set forth herein.

 

[SIGNATURE PAGE TO FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
Full Release of All Claims.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

S/ James M. Hussey

 

 

James M. Hussey

 

 

 

 

 

Date: 6/16/04

 

 

 

 

 

 

 

 

NEOPHARM, INC:

 

 

 

 

 

 

 

 

By:

s/ Erick  E. Hanson

 

 

 

 

 

 

Title:

Chairman of the Corporate Governance Committee

 

 

 

 

 

 

Date:

6/17/04

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

June 17, 2004

 

Board of Directors

NeoPharm, Inc.

150 Field Drive, Suite 195

Lake Forest, IL 60521

 

Re: Resignation

 

Gentlemen:

 

I am resigning effective June 17, 2004, from any and all offices which I hold
with NeoPharm, Inc. (including, but not limited to, as a director) and any
subsidiary of NeoPharm, Inc., including, but not limited to, NeoPharm EU
Limited, and as trustee, administrator or otherwise for any employee plan of
NeoPharm, Inc.  In addition, I also hereby withdraw my name from consideration
as a nominee for election as a director of the Company at the 2004 NeoPharm
Annual Meeting of Stockholders to be held June 17, 2004.

 

 

Sincerely,

 

 

 

 

 

/s/ James M. Hussey

 

James M. Hussey

 

11

--------------------------------------------------------------------------------